The present application is being examined under the pre-AIA  first to invent provisions. 
With respect to the claims and the “a ligand including a thiol or an electron rich moiety” language added thereto, examiner makes the following analysis.  The term thiol is clear, but the “electron rich moiety” language needs to be defined for examination purposes.  A search of the instant specification found the “electron rich moiety” terminology applied to the analyte and its carbon-carbon or carbon-nitrogen multiple/double bond or a lone pair of electron as found in the carbon-oxygen double bond of an aldehyde or ketone (see page 8, lines 22-27 and page 10, lines 3-7 of the instant specification).  Page 2, lines 13-25 of the instant specification show 2 formulas for the transition metal complex in which L is defined as a ligand.  Page 3, lines 1-6 show another formula similar to one of the formula on page 2 of the instant specification in which L is defined as absent, a thiol or a carbon-carbon multiple bond.  Thus, a carbon-carbon multiple bond is within the scope of the “electron rich moiety” language.  Additionally, page 4, lines 5-7 and page 13, lines 1-5 of the instant specification describe single walled carbon nanotubes (SWCNTs) as having carbon-carbon multiple/double bonds which can interact with the transition metal complex.  Thus, for examination purposes, examiner is treating the “electron rich moiety” language in the claims as including carbon nanotubes and compounds with carbon-carbon multiple bonds.  
The language of claim 1 presents some clarity problems related to the newly added language as set forth below.  Examiner has included a treatment of claim 1 with how it is being interpreted as part of the rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph below.  For examination purposes, a conductive polymer including carbon nanotubes and a transition metal complex will be treated as inherently having at least some interaction between the carbon nanotubes and the transition metal complex.  
With respect to the obviousness rejection and whether one of ordinary skill in the art might have expected measurable changes in electronic spectra and/or properties of a conductive carbon containing material containing a carbon nanotube through formation of a transition metal complex with materials such as a poly(p-phenylene ethynylene) material and/or carbon nanotubes, examiner points to the following papers.  
With respect to carbon nanotubes, examiner points to the previously cited Wang paper including one of the instant inventors as an author (Journal of the American Chemical Society 2011, 133, 11181-11190, hereinafter called Wang ‘11b).  The paper teaches diverse 
With respect to carbon nanotubes examiner points to the previously cited Wang paper (Journal of Materials Chemistry 2011, hereinafter called Wang ‘11a) teaching a novel hybrid material composed of single-walled carbon nanotubes (SWNTs) and cobalt phthalocyanine (CoPc) derivatives.  The existence of the resultant hybrid was confirmed by infrared spectroscopy, Raman spectroscopy, UV-Vis spectroscopy and X-ray photoelectron spectrometry.  The results revealed that the CoPc derivatives were successfully anchored on the surface of nanotubes through – stacking (see figure 1 and its associated discussion).  The morphology of the resultant SWNT-CoPc derivative hybrids was observed by transmission electron microscopy and scanning electron microscopy.  Finally, gas sensing devices were fabricated and sensor tests were performed to check the potential of this hybrid material (see page 3781 for the description of these experimental aspects).  The synergetic behavior between both of the candidates allows an excellent sensitivity and selectivity to dimethyl methylphosphonate (DMMP) (stimulant of nerve agent sarin).  Overall, they present the advantages of combining metallophthalocyanine (MPc) with SWNTs in enhancing the properties of the final product, and pave a new avenue for the application of SWNT-MPc hybrids in the gas sensing field.  The first paragraph on page 3780 teaches that carbon nanotube (SWNT) gas sensing systems have been shown to be sensitive to DMMP.  Although semi-conducting pristine SWNTs have been proved to be good sensing materials for detecting some small gas molecules, the development of SWNT based gas sensors is hampered by the shortcomings of pristine SWNTs in practical applications, e.g., the processability (easily aggregated) of pristine SWNTs and the limitation of the gas detection.  Functionalization of SWNTs has been implemented widely to tackle these restrictions, including attaching sensing groups, coupled to conducting polymers, metals and metal oxides, etc.  The second paragraph of page 3780 teaches that the combination of SWNTs with MPc derivatives (metallophthalocyanine complexes) is a great challenge to fulfil all of the above requirements.  It is also necessary to prepare and study SWNT-MPc derivative hybrid materials.  For that purpose, – stacking approach here to anchor the CoPc derivatives at the surface of SWNTs, which is similar to the methods adopted by others.  A complete characterization was also presented to confirm the obtained hybrid material.  For the purpose of extending the potential applications of the SWNT-CoPc derivative hybrids towards gas sensing, a gas sensor device based on the hybrid material was fabricated (see figure 9).  In order to demonstrate the synergetic behavior between SWNTs and CoPc derivatives in the gas sensing device, DMMP vapor was chosen as an analyte to test the sensing properties of the hybrids.  The hybrid sensing device provides an excellent sensitivity and selectivity to DMMP.  They teach the expectation that the fabrication of novel hybrid gas sensing devices composed of MPc and SWNTs can pave a new avenue for the application of SWNT-MPc hybrids in the gas sensing field.  Finally they teach that further work will focus on MPc derivatives containing different metal ions and substituents, and studying the sensing properties of the resultant hybrids.  Figures 10-12 show various aspects of the electrical measurements using this sensor.  Particularly relevant to the question at hand is the first full paragraph of the right column of page 3785 teaching that the source of the excellent resistance responses of the hybrid sensors maybe ascribed to the large SWNT-CoPc derivative conjugated  system.  As is known, DMMP is a strong electron donor; as it is chemisorbed onto the surface of CoPc derivatives in the hybrids, surface charge transfer interactions occur, followed by charge transferring between CoPc derivatives and SWNTs.  Since SWNT-MPc conjugates can form an excellent charge transfer complex, the charge can favorably travel from CoPc derivatives to SWNTs quickly, resulting in a very large and fast variation of the resistance.  In other words, one -system to result in detectable changes in resistance/conductivity of the -system.  Additionally, this reference shows that the association of a metal complex and carbon nanotubes inherently leads to a measurable change in an electrical property.  
With respect to carbon nanotubes examiner also points to the previously cited Sarkar paper (Chemical Science 2011) in which the organometallic chemistry of graphitic materials were explored.  They demonstrated the 6-complexation reactions of chromium with graphene, graphite and carbon nanotubes.  All of these extended periodic -electron systems exhibit some degree of reactivity toward the reagents Cr(CO)6 and (6-benzene)Cr(CO)3.  They were able to demonstrate the formation of (6-arene)Cr(CO)3 or (6-arene)2Cr, where arene = single-walled carbon nanotubes (SWNT), exfoliated graphene (XG), epitaxial graphene (EG) and highly-oriented pyrolytic graphite (HOPG).  In other words this paper also shows that transition metal complex/carbon nanotube interactions are known.  The paper presents the ATR-IR, Raman spectroscopy, XPS and chemistry of these new organometallic species along with the observation of clearly understandable trends in the chemistry and stability of the complexes based on curvature and surface presentation.  For example, the SWNTs are the least reactive presumably as a result of the effect of curvature on the formation of the hexahapto bond; in the case of HOPG, (6-HOPG)Cr(CO)3 was isolated while the exfoliated graphene samples were found to give both (6-graphene)2Cr, and (6-graphene)Cr(CO)3 structures.  The paper also reports simple and efficient routes for the mild decomplexation of the graphene–chromium complexes which appear to restore the original pristine graphene state; exposure of the samples to white light in a solution of acetonitrile or the use of selected ligand competition reactions bring about a clean reversal of the metal complexation reactions and provide an independent proof of structure for the reaction products.  This study represents the first example of the use of graphene as a ligand and is expected to expand the scope of graphene chemistry in connection with the application of this material in organometallic catalysis, where graphene can act as an electronically conjugated catalyst support.  Of importance to the question at hand is the last full paragraph of page 1327 teaching that resistivity measurements were made and the second full paragraph of the right column on page 1329.  This last paragraph teaches that in order to examine the effect of the complexation of SWNTs with Cr on the electronic structure of the material, free-standing films of pristine SWNTs and the (6-SWNT)Cr(6-benzene) product were prepared and RT ~ 100 S cm-1) decreased by a factor of 3 from the pristine value of RT ~ 300 S cm-1.  In other words Sarkar shows that there is a measureable difference between pristine SWNTs and SWNTs interacting with a transition metal complex.  Furthermore they show that the interaction with the metal complex is reversible by ligand competition reactions.  This would have lead one of ordinary skill in the art to an expectation that transition metal complexes known to reversibly interact with extended periodic -electron systems would induce a measurable electronic change in those systems.  Additionally, this reference shows that the association of a metal complex and carbon nanotubes inherently leads to a measurable change in an electrical property.  
With respect to carbon nanotubes examiner finally points to the previously cited Lee paper (Carbon 2011) in which a transition metal ion (cupric ion, Cu2+) was directly coordinated with oxidized and unoxidized single-walled carbon nanotubes (see figure 1).  The first full paragraph on page 5154 discussed the effects on the electrical properties of oxidized and unoxidized carbon nanotubes shown in table 1 (page 5155) due to coordination of cupric ion with films of the carbon nanotubes.  Lee used a four-point probe method to determine resistances of the materials.  From the data in table 1 it is clear that coordination of cupric ion with both types of carbon nanotubes produces a measurable change in the resistance of the two types of carbon nanotubes.  The first full paragraph of page 5151 describes how the coordination reaction occur (donation of electrons from an electron rich ligand to the metal ion).  Alkene compounds are capable of donating their -electrons to empty metal orbitals to for coordination bonds.  Carbon nanotubes are capable of being used in this manner due to their high surface area, adjustable geometry and availability of sufficient -electrons.  Thus Lee points to materials with available -electrons as material capable of forming transition metal complexes and additionally shows that there is an expectation of the complex formation leading to a measurable change in an electrical property such as resistance.  Additionally, this reference shows that the association of a metal complex and carbon nanotubes inherently leads to a measurable change in an electrical property.  
From these papers there is a clear expectation that an interaction between a transition metal complex and a carbon nanotube would have in influence on measurable properties such as 
With respect to conjugated polymers and poly(p-phenylene vinylene) polymers specifically the previously cited Zhang paper (Physical Review B 2010) examined electron transport in these polymers and the effect on it by n-type doping with a transition metal complex.  The demonstrated that the electron transport in conjugated polymers as poly[2-methoxy-5-(2-ethylhexyloxy)-1,4-phenylenevinylene] (MEH-PPV) is limited by deep traps that mask the intrinsic transport properties of free electrons in these materials.  These traps can be deactivated by addition of the n-type dopant decamethylcobaltocene (DMC, see figure 1 for DMC structure).  By filling the traps with electrons from the DMC donor a trap-free space-charge limited electron current can be obtained in MEH-PPV, enabling a direct measurement of the free-electron mobility.  They demonstrated that the electron mobility is equal to the hole mobility with an identical temperature dependence, showing that the charge transport in conjugated polymers is intrinsically balanced.  The last full paragraph of page 2 teaches the device used to measure the electron transport in the various undoped and doped films.  The paragraph bridging pages 2-3 discusses the J-V (current density-voltage) characteristics of MEH-PPV electron-only devices with various concentrations of DMC that are shown in figure 2.  That paragraph clearly teaches that with increasing doping concentration they observed a strong increase in the electron current over several orders of magnitude.  In other words, the electron donation from the metal complex into the conjugated polymer increased electron transport (a measureable electrical property) in a significant manner.  From this one of ordinary skill in the art would have expected similar metal complex interactions with similar conjugated polymers to affect the measurable electron transport properties due to donation or withdrawal of electrons to/from the polymer.  This reference shows evidence that similar metal complex/conjugated polymer interactions inherently change measurable electrical properties of the conjugated polymer.  
2)]2 complex, 2, induces a dramatic reduction in PL intensity, while the shape of the emission spectrum remains essentially unchanged.  As expected, the PL quenching was observed to correlate with the concentration of 2, and the emission was virtually entirely suppressed in the case of a 2:7 ratio of complex 5 (see Scheme 2 page 3859).  This behavior is fully consistent with the formation of complexes 8 according to Scheme 3, with exciton migration along the polymer main chains to the complexation sites, which seem to represent low-energy states and provide pathways for nonemissive relaxation processes.  Figure 2b shows that the absorption spectra are also affected by addition of complex 2; however, the effect is less pronounced at low concentrations of 2.  The observed hypsochromic shift of the absorption band and the reduction of the extinction coefficient reflect that the electronic properties of the backbone itself also are affected through the complexation, and one could speculate that the effective conjugation length is reduced.  To rule out that the observed PL quenching originating from Forster-type energy transfer between noncomplexed species, they conducted comparative experiments with platinum complexes featuring strongly bound ligands that were not expected to be replaced by the acetylenic moieties (bis(2,5-pentanedionato)platinum(II) and 1,5-cyclooctadienedimethylplatinum(II)).  Addition of these complexes did not change the photophysical characteristics of solutions of the PPE 7 being investigated.  The first full paragraph of page 3861 teaches that they prepared Pt/MEH-OPPE films of good optical quality by spin coating of trichloromethane solutions comprising complexes 2 and 7 at molar ratios between 0 and 1 (see Experimental Section for details).  The prepared films had properties indicating that indeed cross-linking complexes (i.e., 9, z > 0 as shown in Scheme 3) were formed and could readily be released from the substrate with mechanical properties that allowed them to be easily handled in free-standing form, very much in contrast to the extremely brittle untreated MEH-OPPE films.  The insolubility of these films in the solvent of their origin could simply be a kinetic phenomenon, but may also be an indication that styrene has evaporated during processing and, therefore, has been withdrawn from the equilibrium.  The fact that the addition of styrene to the solvent was found to readily dissolve the films and restored the photoluminescence of the released PPE strongly supports the loss of styrene during processing and shows that the Pt-PPE complexation is indeed reversible.  In view of the extreme sensitivity of the PPE’s PL characteristics toward complexation with Pt(II) (Figure 2a) and the expected hypsochromic shift of the PL emission band upon chain-scission, the observed restoration of the PPE’s PL seems to suggest that the PPE has been essentially re-converted to its original form.  The last full paragraph of page 3861 teaches that in figure 3, showing the absorption and emission spectra of the Pt/MEH-OPPE films, the observed changes in their photophysical characteristics as a function of the amount of 2 added are qualitatively similar to those of the solutions.  However, Figure 3a demonstrates that already the presence of minute amounts of 2 leads to an essentially complete quenching of the PL emission.  This behavior reflects a pronounced shift of the equilibrium outlined in Scheme 3 in the solid state and indicates substantial coordination of the Pt already at low concentrations of 2.  In comparative experiments using PPE (7) and bis(2,5-pentanedionato)platinum(II), the PL spectrum of the Pt-containing film perfectly matches the one of the neat PPE.  This indicates that even in this dense, highly Pt-loaded system, the electronic 
In the previously cited Holt paper (Journal of Chemical Physics 2005) the electrochemical and optical characterization of p- and n-doped poly[2-methoxy-5-(2-ethylhexyloxy)-1,4-phenylenevinylene] (MEH-PPV) were investigated (see figure 1 for the chemical structure of MEH-PPV).  The last full paragraph of the first page teaches that an electrochemical study of the p- and n-doping processes in MEH-PPV, and its effect on the absorption and photoluminescence spectra of the polymer were studied.  Different methods were used to analyze the doping process of MEH-PPV.  Cyclic voltammetry was used to characterize and study redox reactions at an electrode with regard to such properties as reversibility, stability, and doping onset values.  UV/VIS/NIR transmission spectra and photoluminescence spectra were obtained in order to examine the changes in optical transitions associated with p- and n- type doping in MEH-PPV.  This information is vital, for example, to the development of optical sensors in which photoluminescence quenching is the determining factor.  The last three paragraph of page 2 discuss the doping process including the testing of triflate−, tetrafluoroborate (BF4−), hexafluorophosphate (PF6−), and sulfonate (SO4−) in the p-doping process and Li+ and TBA+ in the n-doping process.  When examining the optical contrasts in solid-state devices, we observed that organic anions were slightly more effective at p doping than inorganic ones.  With n-doping the evidence suggested that Li+ is unable to n dope MEH-PPV and only slightly reversible n doping accompanied by color change occurs with the organic cation TBA+.  Figure 4(b) shows that there are visible/measurable changes in the electronic properties of the MEH-PPV polymer depending on the level of doping.  Figures 6 and 8 show changes in the absorbance spectra of MEH-PPV with a change in the doping level of the polymer for p- and n-doping, respectively.  The paragraph bridging pages 5-6 of the paper show that the photoluminescence quenching of the polymer also changes due to the level of doping at a rate that is faster than the rate of change associated with the change in the absorption spectra.  
Based on these papers, for examination purposes, any evidence that a transition metal reacting/coordinating with a π-conjugated polymer such as a polyphenylene vinylene or a polyphenylene ethynylene that produces a change in a measurable property such as 
Claims 1, 37-46 and 48 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 it is not clear if the ligand required by the newly added language defining the transition metal complex is either a carbon-carbon multiple bond of the carbon nanotube, a thiol or electron-rich moiety that is noncovalently associated with or covalently bonded to the carbon nanotube that is responsible for the interaction with the carbon nanotube or if the ligand is something that is not involved in the interaction between the carbon nanotube and the transition metal complex.  For examination purposes, examiner will treat the “ligand including a thiol or an electron rich moiety” as the ligand is involved in and/or responsible for the interaction between the transition metal complex and the carbon nanotube in an analyte free state.  Claims 37 and 40-44 are dependent from claim 1and do not clarify these problems.  For examination purposes and as an attempt to cover what has been described in the instant disclosure, examiner will treat claim 1 as having a scope similar to the description found in the instant specification at page 9, line 29 to page 10, line 7.   
A sensor comprising: 
a conductive material including a carbon nanotube, the conductive material in electrical communication with at least two electrodes; and 
a transition metal complex mixed with the conductive material, the transition metal complex including a transition metal and the carbon nanotube having a thiol or an electron rich moiety capable of acting as a ligand of the transition metal complex through which the transition metal complex interacts with the carbon nanotube in an analyte-free state, the transition metal complex also capable of forming a stable complex with ethylene changing the interaction between the transition metal complex and the carbon nanotube reflected by a measurable change in an electrical property of the conductive material, 
wherein the at least two electrodes are configured to measure the change in the measurable electrical property of the conductive material.  

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 37-46 and 48 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As a result of the clarity issue outlined above, the instant claims appears to cover a scope including the transition metal complex including a “ligand including a thiol or an electron rich moiety” that is not involved in the interaction between the carbon nanotube and the transition metal complex.  Examiner cannot find such a disclosure in the instant specification.  Rather the instant disclosure is clear that the interaction between the carbon nanotube and the transition metal complex involves a thiol associated with or bound to the carbon nanotube or an electron rich moiety of the carbon nanotube or associated with or bound thereto (see at least page 3, lines 12-21, page 8, lines 22-27 and page 9, line 29 to page 10, line 7 of the instant specification).  Thus the changes to the claims were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 37, 41-43, 45-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karkkanen (IEEE Sensors 2007, newly cited and applied) in view of Yim (Journal of Physical Chemistry B 2005, newly cited and applied) and Esser (Angewandte Chemie International Edition, 2010).  In the paper, Karkkanen studies the gas sensing properties of single walled carbon nanotubes (SWCNT) and Teflon AF composites.  The electrical properties of Telfon AF thin films loaded with SWCNT were studied in the presence of water vapor, CO, CH4, and NO2.  In pure Teflon AF and at low concentration of SWCNT the impedance of the films decreased approximately exponentially with increasing the relative humidity, whereas the addition of nanotubes amplified the change by two orders.  At higher concentration of nanotubes (above the percolation threshold), the effect of H2O on the conductance was negligible.  However, a significant effect was observed in these films for NO2 - the sensitivity (expressed as a relative change of the resistance ΔR/R per ppm of the target gas) was on the order of 1%.  For the other gases studied the effects were at least 103 times smaller.  It was also found that the sensitivity to NO2 could be enhanced by irradiation with UV light, which induced both photo-desorption and photo-adsorption phenomena.  Hence, the described composite provides a chemically inert and non-swelling material with a rigid SWCNT network suitable for detecting high humidity levels or low NO2 levels.  The material can be used for sensing at room temperature as well as in high temperature environments (up to 280 °C in case of NO2).  The first paragraph of the experimental section on page 547 teaches that thin films of SWCNT (SWCNT has carbon-carbon multiple bonds that can be considered an electron rich 4, and NO2 on the electrical properties of SWCNT-Teflon AF thin films was studied.  Karkkanen does not teach a transition metal complex mixed with the composite that includes a transition metal and the electron rich moiety of the carbon nanotube capable of acting as a ligand of the transition metal complex through which the transition metal complex interacts with the carbon nanotube in an analyte-free state, the transition metal complex also capable of forming a stable complex with ethylene changing the interaction between the transition metal complex and the carbon nanotube reflected by a measurable change in an electrical property of the conductive material.    
In the paper Yim studied the chemisorption of NO2 on carbon nanotubes by modeling the interaction between NO2 and N2O4 with an infinitely long (8,0) single-walled carbon nanotube, using planewave/pseudopotential-based density functional theory (DFT).  In sharp contrast to the case of graphite, for which NO2 adsorption is physical, a NO2 radical could readily adsorb on the exterior of an (8,0) tube by addition, similar to the reaction between NO2 and alkenes.  The process is slightly endothermic and reversible with a low energy barrier, with the NO2 group in 2 is considerably exothermic, and desorption of NO2 from such a configuration is much more difficult.  The chemisorption of NO2 also increases the conductivity of the (8,0) tube.  On the other hand, N2O4 only plays a minor role in the equilibrium between desorption and adsorption processes.  These results indicate that the (8,0) tube is more reactive toward NO2 than graphite, due to the curvature on the rolled graphene sheet.  In the introduction, Yim teaches that carbon nanotubes have attracted attention for their potential applications as nanodevices.  Due to the curvature in the wall of the carbon nanotube (a rolled up graphene sheet), the conjugate π bond should be less effective on the wall of a carbon nanotube than that on a flat graphene sheet, and there is hybridization between the π and σ orbitals.  It is interesting to ask whether such changes in bonding would make carbon nanotubes chemically more reactive.  Understanding such changes is important for the study of gas adsorption on carbon nanotubes, another topic of interest.  Electric and thermal conductance of carbon nanotubes was found to be very sensitive to oxygen exposure.  O2 reacts readily with the edges or caps of carbon nanotubes, but the interaction is dominated by physisorption on the tube wall, with chemisorption playing a very minor role.  The change of physical properties after gas exposure implies the application of carbon nanotubes as chemical sensors.  This idea has been explored for NO2 and NH3.  Significant changes in electric resistance were picked up within minutes after gas exposure, making carbon nanotubes potentially very sensitive detectors for these toxic gases.  In addition, these carbon nanotubes can be recovered after desorption, although the process took much longer (∼12 h) than adsorption.  The interaction between NO2 and the walls of carbon nanotubes was found to be dominated by physisorption, based on density functional theory (DFT) calculations.  NO2 is known as a reactive gas, especially with water, and also as a pollutant in the atmosphere.  As a radical, it reacts with alkenes at room temperature, producing a wide variety of hazardous pollutants in the atmosphere.  Such reactions could be initiated either by a hydrogen abstraction mechanism, in which the NO2 radical takes a hydrogen atom from an alkene, or, more relevant to this study on carbon nanotubes, by direct addition to a C=C double bond to produce an organic radical.  The reaction with NO2 is actually an interesting test of the reactivity of carbon nanotubes.  As a graphene sheet is rolled up to produce a single-walled carbon nanotube, is it still chemically as inert as a graphene?  Or is the tension on the curved surface strong enough to make it similar to an alkene and vulnerable to addition by the NO2 radical?  In this paper, the calculated energetics 2 adsorption and found that chemisorption of NO2 has a great effect on the electronic structure and conductivity of the carbon nanotube.  An increase in the conductivity upon chemisorption by the carbon nanotube was predicted by the calculations which agreed with the experimentally observed effect upon NO2 exposure.  In the paper summary on page 9369 Yim teaches that based on the calculations the reactivity of NO2 with an (8,0) carbon nanotube is similar the reactivity of NO2 toward an alkene, rather than a graphene, and a NO2 group could easily adsorb on the nanotube exterior surface.  The process is slightly endothermic and reversible with a small energy barrier.  Further adsorption of a second NO2 is energetically favorable, with a significant barrier for desorption of the second NO2 group.  Chemisorption of NO2 also increases the conductivity of the tube.  
In the paper Esser teaches detection of ethylene gas by a material having a carbon-carbon multiple bond that has a transition metal complex that interacts with the carbon-carbon multiple bond to cause a measurable change in a measurable property (the inherent baseline fluorescence of the sensor is quenched by the metal complex in the absence of the ethylene analyte).  Scheme 2 on page 8893 shows the transition metal complex to be a copper (I) fluorinated tris(pyrazolyl) borate that anticipates the structure found in claims 41-42.  Figure 1 shows the detection mechanism schematically while scheme 2 and figure 2 show the interaction between ethylene and the polymer carbon-carbon multiple bonds respectively and the transition metal complex.  It is noted that in figure 1 the presence of ethylene is shown as complexing with copper (I) complex that had previously interacted with the polymer carbon-carbon multiple bonds.   In figure 2 the copper is shown as complexing directly with the ethynylene moiety of the polymer backbone.  Figure 3 shows the change in fluorescence of the material in its different states.  In figure 3 the left most picture shows the a measurable property of the conductive material (fluorescence) of the sensor in an analyte free state before interaction with the metal complex, the center picture shows a change in the measurable change in the measurable property (fluorescence) as the metal interacts with the conductive material to reach its baseline level and the right picture shows the change in the measurable property as the analyte interacts with the sensor to take it away from its baseline level.  Beginning with the last paragraph of page 8874, the use of a mixed film of the conducting polymer/transition metal complex to detect ethylene is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the transition metal complex of Esser into the sensor of Karkkanen because as shown by Esser, it would have been expected to form a stable complex with the alkene ethylene when present and also interact with the carbon-carbon multiple bonds in conjugated carbon structures as taught by Esser and the expectation that the reactivity of the carbon nanotube is similar alkenes relative to chemisorption and the expectation that it will lead to significant/measurable changes in electrical structure and properties such as conductivity as taught by Yim.  It also would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the modified structure to sense/measure the concentration of ethylene because of the need to measure ethylene as taught by Esser and the fact that Karkkanen was looking at carbon nanotubes to determine which gas cause a measurable change in the electrical properties thereof.  
Claims 1, 37, 41-42, 45-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (Sensors and Actuators B 2008, newly cited and applied) in view of Yim and Esser (last two as described above).  In the paper, Lee teaches a NO2 gas sensor of carbon nanotubes (CNT, has carbon-carbon multiple bonds that can be considered an electron rich moiety capable of acting as a ligand) fabricated by a dielectrophoretic method.  The introduction on page 628 teaches that monitoring of hazardous gases such as nitrogen dioxide (NO2) caused by using fossil fuels is an issue for cleaning the environment.  Various approaches have been used to detect NO2 gas.  The use of nanostructured materials for this purpose has attracted attention for a functional device such as gas sensors.  These type of devices have an advantage due to reduced sensor size and excellent performance due to the high surface-to-ratio-volume.  Carbon nanotube (CNT) assisted NO2 gas sensors have been reported.  Contrary to the known sensors, the reported high sensitive CNT-based NO2 sensor is the first to report a 50 ppb level detection operating at room temperature without supplementary assistance of a heating system, vacuum environment, metal decoration, or additional film coating.  The paragraph bridging pages 628-629 teaches the formation of a conductive material including a carbon nanotube, the conductive material being in electrical communication with at least two electrodes, wherein the at least two electrodes are configured to measure a change in a measurable electrical property of 2 gas sensing, the CNT sensor was loaded in a chamber and then purged for 10 min or longer with N2 to stabilize the measurement baseline, which also contributed to reduce any oxygen existence in a chamber during the sample loading procedure.  N2 was used as the base gas and NO2 gas was introduced at 100 and 50 ppb levels.  After reacting of the sensor to NO2, N2 was flowed into a chamber under ultraviolet (UV) illumination at a wavelength at 254 nm for recovery.  The as-deposited CNT sensing performance was measured at room temperature without use of a heating system.   Lee does not teach a transition metal complex mixed with the composite that includes a transition metal and the electron rich moiety of the carbon nanotube capable of acting as a ligand of the transition metal complex through which the transition metal complex interacts with the carbon nanotube in an analyte-free state, the transition metal complex also capable of forming a stable complex with ethylene changing the interaction between the transition metal complex and the carbon nanotube reflected by a measurable change in an electrical property of the conductive material.    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the transition metal complex of Esser into the sensor of Lee because as shown by Esser, it would have been expected to form a stable complex with the alkene ethylene when present and also interact with the carbon-carbon multiple bonds in conjugated carbon structures as taught by Esser and the expectation that the reactivity of the carbon nanotube is similar alkenes relative to chemisorption and the expectation that it will lead to significant/measurable changes in electrical structure and properties such as conductivity as taught by Yim.  It also would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the modified structure to sense/measure the concentration of ethylene because of the need to measure ethylene as taught by Esser and the fact that Lee was looking at carbon nanotubes as a sensor material.  
Claims 1, 39, 40-42, 45-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang ‘11b in view of Dias (European Journal of Inorganic Chemistry 2008, see IDS filed 8-18-17, page 5, reference 19) and Esser as described above.  Wang ‘11b teaches diverse chemiresistors base upon covalently modified multiwalled carbon nanotubes (MWCNT) in which the covalent modification added chemical functional groups to the surface of the .  
In the paper, Dias looks at coinage metal ethylene complexes.  The introduction teaches that transition-metal–ethylene complexes are among the most important classes of compounds in chemistry.  The Dewar–Chatt–Duncanson model of olefin bonding was motivated in large part 2H4)3]+ (M = Cu, Ag, Au).  This review is aimed at providing an overview of structurally authenticated ethylene complexes of CuI, AgI, and AuI, and highlighting the key developments resulting from the use of nitrogen-based supporting ligands such as tris(pyrazolyl)-borates (scorpionates).  Figures 3 and 5 with their associated discussion show copper complexes within the scope of instant claims 40-42.  The first full paragraph in the right column of page 511 discusses the importance of ethylene in the plant world.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the transition metal complex of Dias or Esser into the sensor of Wang ‘11b because as shown by Dias and Esser, it would have been expected to form a stable complex with ethylene when present and also interact with the carbon-carbon multiple bonds in the carbon nanotube structures of Wang ‘11b because of the general ability of copper to form adducts with alkenes as taught by at least Dias and the expectation that such an interaction between an targeted analyte and an incorporated chemical functional groups on MWCNT surfaces would have greatly increased sensitivity and selectivity to the targeted analytes as taught by Wang ‘11b.  
Claims 1, 37, 40-42, 45-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng (Nano Letters 2008) in view of Dias as described above and Esser as described above.  Peng teaches an array of chemiresistive random network of single-walled carbon nanotubes (SWCNT) coated with no polymeric organic materials shows a high potential for diagnosis of lung cancer via breath samples.  The sensor array shows excellent discrimination between the volatile organic compounds (VOCs) found in the breath of patients with lung cancer, relative to healthy controls, especially if the sensors array is preceded with either water extractor and/or preconcentrator of VOCs.  The pattern compositions of the healthy and cancerous states were determined by gas-chromatography linked with mass-spectroscopy (GC-MS) analysis of real exhaled breath.  The second paragraph of page 3632 teaches that using SWCNT networks circumvents the requirement of position and structural control (as is the case in devices based on individual SWCNT) because the devices display the averaged usual properties of many randomly distributed SWCNTs.  An additional feature of SWCNT networks is that they can be processed into devices of arbitrary size using conventional microfabrication technology.  The paragraph bridging pages 1-2 of the supporting information teaches that the sensors include a carbon nanotube in electrical communication with at least 2 electrodes.  The last paragraph on the second page of the supporting information teaches that after preparing the electrode with random network of SWCNTs, a single drop of 10-3M solution of different functional monomers in THF was drop cast on the device.  The device was dried for 2h in a fume hood at the ambient temperature, then baked at 50 ºC in an oven.  Table 1 on page 3633 shows the various compounds mixed with the carbon nanotubes.  Figures 2-3 show the response pattern for different VOC compounds.  Figure 2 in the supporting information shows the response of the various sensors to different conditions.  The last paragraph of the article on page 3635 presents a summary of the observations which indicate that chemiresistive random network of SWCNTs coated with nonpolymeric organic materials has high potential for diagnosis, detection, and screening of lung cancer via breath samples, especially if the sensors array is preceded with either water extractor and/or preconcentrator of VOCs (e.g., SPME).  The developed devices are expected to be relatively inexpensive, portable, and amenable to widespread screening, thus help saving millions of lives every year.  Given the impact of rising incidence of cancer on health budgets worldwide, the proposed technology will be a significant saving for both private and public health expenditures.  The potential for using the proposed technology toward other .  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the transition metal complex of Dias or Esser into the sensor of Peng because as shown by Dias and Esser, it would have been expected to form a stable complex with ethylene when present and also interact with the carbon-carbon multiple bonds in the carbon nanotube structures of because of the general ability of copper to form adducts with alkenes as taught by at least Dias and the expectation that such an interaction between an targeted analyte and an incorporated chemical functional groups on MWCNT surfaces would have greatly increased sensitivity and selectivity to the targeted analytes as taught by Peng.  
Claims 1, 37-38, 40-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2011/0089051, hereinafter called Wang ‘051) in view of Esser (as explained above), Wang ‘11a (as explained above), Zhang (as explained above), Holt (as explained above), Huber (as explained above), Kamonsawas and Curran (Advanced Materials 1998, newly cited and applied) or Chen (Journal of the American Chemical Society 2002, newly cited and applied).  In the patent publication Wang ‘051 teaches device and method for determination of one or more analytes.  Embodiments may be useful as sensors for analytes such as explosives, chemical warfare agents, and/or toxins.  In some cases, chemiresistor or chemFET sensor devices for monitoring volatile organics, especially chemical warfare agents such as sarin, are described.  Some embodiments comprise functionalized carbon nanotube/conjugated polymer composites as sensing material.  Paragraph [0007] teaches that devices for determining an analyte, comprise a first electrode and a second electrode; a sensor material in electrochemical communication with the first and the second electrodes, wherein resistance to current flow between the first and second electrode is affected by the sensor material; wherein the sensor material comprises a plurality of carbon nanotubes and a polymer material integrally connected to at least a portion of the plurality of carbon nanotubes, such that the carbon nanotubes are substantially contained within the polymer material; and wherein the analyte, if present, interacts with the sensor material to affect resistance to current flow between the first and second electrodes, thereby generating a signal in the device by which the analyte is determined.  Paragraphs [0008]-[0009] teach that there are associated methods of using and fabricating the .  
2SO4 (see section 2.2, page 5592).  To improve the electrical conductivity sensitivity of the conductive polymer, Zeolites Y (Si/Al = 5.1, 30, 60, 80) were added into the conductive polymer matrix (see section 2.3).  All composite samples show definite positive responses towards NH4NO3.  The electrical conductivity sensitivities of the composite sensors increase linearly with increasing Si/Al ratio: with values of 0.201, 1.37, 2.80 and 3.18, respectively.  The interactions between NH4NO3 molecules and the PPV/zeolite composites with respect to the electrical conductivity sensitivity were investigated through the infrared spectroscopy.  The second full paragraph of page 5593 teaches that when PPV and doped PPV (dPPV) were exposed to NH4NO3 at 377 ppm, its electrical conductivity increases with the corresponding electrical conductivity sensitivity values being 5.55 × 10-2 and 9.65 × 10-1, respectively.  The positive increment of the sensitivity upon exposed to NH4NO3 implies that NH4NO3 molecules act as a primary and secondary dopants for PPV and dPPV, respectively, resulting in a greater number of charges along the polymer backbone.  The last two paragraphs of page 5593 teach that a higher silicon content of the zeolite Y, as accompanied by a greater amount of cations present and appears to facilitate the static interaction between oxygen on the Si molecule on the zeolite Y and NH4NO3.  The dPPV/zeolite Y composites were fabricated by mixing of the dPPV and zeolite Y having different Si/Al ratios (Si/Al = 5.1, 30, 60, 80, H+).  All composites contained 90% by volume of the zeolites Y.  Figures 2(a)–(c) show the response of the doped PPV, Zeolite Y (Si/Al = 5.1, H+) and dPPV/zeolite Y (Si/Al = 5.1, H+) composite when exposed to NH4NO3.  It is obvious that the doped PPV and the dPPV/zeolite Y composite show comparable increases in electrical conductivity when exposed to NH4NO3 whereas the zeolite Y exhibits a slight increase in its electrical conductivity.  Table 2 tabulates the electrical conductivity sensitivities and the induction times of the doped PPV/zeolite Y composites having different Si/Al ratios.  It can be seen from Table 2 that a higher sensitivity is observed for the composite containing a higher Si/Al ratio.  A similar trend is observed for the induction times; a longer induction time is required for the composite with a higher Si/Al ratio.  The composite with a higher Si/Al ratio corresponds with the zeolite containing a greater amount of cations which induces a more 4NO3 molecules and the active sites on the conductive polymer chain.  The paragraph on page 5596 teaches that figure 3 shows that all of the composites have larger sensitivity values than that of the pristine PPV and the doped PPV.  The increase in the sensitivity values of PPV/zeolite composites relative to those of the pristine PPV and the doped PPV reflects the fact that NH4NO3 molecules can adsorb into the zeolites by the electrostatic interaction (see figure 5 and its associated discussion on page 5598).  Increasing the static interaction between the target gas and zeolite in turn improves the sensitivity of the PPV/zeolite Y composites as has been described previously.  Figure 6 shows IR spectra of dPPV before the NH4NO3 exposure, during the NH4NO3 exposure, and after the NH4NO3 exposure.  The analysis of these three spectra on page 5599 show that dPPV has a quinoid structure and phenylene characteristics.   During the NH4NO3 exposure, the IR spectrum shows additional new peaks which can be assigned to the vibration of NH4+ and the vibration of NO3- interacting with the cation on the quinoid structure of doped PPV.  Increasing peak intensity at one peak during the NH4NO3 exposure is caused by the increase in the quinoid structures in the doped PPV.  A decrease in the intensities of a couple of peaks after the NH4NO3 exposure suggest that NH4NO3 molecules may act as a secondary dopant.  From the FTIR result shown in figure 6, the interaction between the doped PPV and NH4NO3 may be as shown in figure 7.  Figure 8 shows a similar set of IR spectra of the dPPV/zeolite Y composite before the NH4NO3 exposure, during the NH4NO3 exposure, and after the NH4NO3 exposure.  The paragraph bridging pages 5600-5601 discusses this set of spectra and teaches that the zeolite also has interactions with NH4NO3 during exposure.  Figure 9 shows a schematic of the proposed interactions between NH4NO3 and the dPPV/zeolite Y composites.  In is noted that in this figure the zeolite appears to interact with the polymer prior to exposure and that during exposure NH4NO3 modifies that interaction.  The conclusion teaches that the presence of zeolite in the doped PPV increases the electrical conductivity sensitivity compared with the doped polymer.  
In the paper Curran looked at a composite material made from poly(m-phenylenevinylene-co-2,5-dioctoxy-p-phenylenevinylene) (PmPV) and carbon nanotubes.  The first paragraph on page 1091 teaches that integrated electronic component fabrication from organics has been recognized theoretically as the ultimate goal.  In order to gain a comprehensive insight into these materials, extensive research has been carried out on conjugated carbon systems to optimize their optical and electrical properties.  For example, doping polyacetylene 2 has been shown to result in a large increase in conductivity compared to the pristine material.  However, doping polymers tends to retard their optical properties as regards luminescence by reducing their bandgaps and introducing trapping sites such as solitons, polarons, or bipolarons.  The simple lesson over the years is that if materials are to be considered for luminescence, doping should not be carried out despite the desire to improve charge transport properties.  They report the first physical "doping", to use the traditional term, using small concentrations of multiwalled nanotubes in a conjugated luminescent polymer, PmPV, in a polymer/nanotube composite.  This can increase electrical conductivity of the polymer by up to eight orders of magnitude.  The last full paragraph on page 1091 teaches that the polymer used, PmPV, has a structure that is a variation of the more common PPV.  In this case, the polymer chain tends to coil, forming a helical structure.  The calculated diameter of this helix in vacuum is ca. 20 Å.  Multiwalled nanotubes were produced by the arc discharge method, resulting in multiwalled nanotubes of 20 nm average diameter and lengths between 500 nm and 1.5 mm.  The nanotube powder and PPV were mixed together in toluene and sonicated briefly.  It is probable that the coiled polymer conformation allows it to surround layers of nanotubes, permitting sufficiently close intermolecular proximity for - interaction to occur.  The color change was dramatic in that the polymer has a bright yellow color while the composite, at high nanotube concentrations, possesses a deep green color.  Photoluminescence studies were carried out at a pump wavelength of 457 nm.  Electrical conductivity was measured using a two-point probe sandwich geometry and Pt electrodes.  Figure 2 shows the conductivity of the PPV/nanotube composite at different nanotube concentrations.  It can be seen that conductivity of pristine PPV is quite low at 10-10 S/m. However, there is a dramatic increase in conductivity upon addition of nanotubes, the highest conductivity achieved so far being 10-2 S/m.  Due to the polymer's lower conductivity, the dominant conductor is the nanotubes.  The best description of this conduction process is provided by a percolation model, which fits the composite's conductivity very well.  The high aspect ratio and good dispersion help to achieve percolation at very low volume fractions of nanotubes, where connectivity is low but conduction lengths are large, resulting in such dramatic changes in the conductivity.  Time-dependent conductivity studies show that there is no appreciable current decay in the composite, which is indicative of metallic behavior.  The last paragraph on page 1093 teaches that it was clear that incorporation of nanotubes into a poorly conducting polymer did not, to any appreciable extent, diminish its 8 for such low concentrations of nanotubes is quite dramatic.  It was also shown that it is possible to achieve electroluminescence at lower current densities than in the pristine polymer simply by improving conductivity and mobility of charge carriers within the composite.  The relevance of this for future technological applications using organic materials as active components in optoelectronics can now be realized.  In addition, use of nanotubes for their physical attributes of strength and nanometric heat sinks is very important, as many other organic materials require such strengthening without the trade-off in electronic properties that is normally observed.  The consequence of this was being investigated for other polymeric and nanotube systems.  
In the paper Chen investigated noncovalent engineering of carbon nanotube surfaces by rigid, functional conjugated polymers.  The first two paragraphs on page 9034 teaches that molecular engineering (cutting, solubilization, chemical functionalization, purification, manipulation, and assembly) of single-walled carbon nanotubes (SWNTs) will play a vital role in exploring and developing their applications.  Noncovalent functionalization of carbon nanotubes is of particular interest, because it enables one to tailor their properties while still preserving nearly all of the nanotube’s intrinsic properties.  SWNTs have been solubilized in organic solvents and water by polymer wrapping and noncovalently functionalized by adhesion of small molecules for protein immobilization.  This work reports a new nonwrapping approach to noncovalent engineering of carbon nanotube surfaces that leads to a >20-fold enhancement of solubility of small diameter SWNTs and enables superior control of the relative placement of functionalities on the nanotube surface.  Short, rigid conjugated polymers, poly(aryleneethynylene)s (PPE) (1 and 2), were used to solubilize SWNTs.  In contrast to previous work, the rigid backbone of PPE cannot wrap around the SWNTs.  The major interaction between polymer backbone and nanotube surface is most likely -stacking (see figure 1).  This approach allows control over the distance between functional groups on the carbon nanotube surface, through variation of the polymer backbone and side chains.  This approach represents the first example of carbon nanotube solubilization via p-stacking without polymer wrapping and enables the introduction of various neutral and ionic functional groups onto the carbon nanotube surface.  Page 9035 discusses NMR and optical data showing that there is a significant - interaction between the polymer and the nanotube (see at least figure 2 showing that the strong fluorescence of 1a is efficiently quenched).  
.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 37-46 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,739,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that covers a scope similar to the patented claims and one cannot practice the patented claims without practicing the instant claims.  As explained above the “electron rich moiety” is considered to include the carbon-carbon multiple bond of the patented claims including carbon-carbon multiple bonds in carbon nanotubes which are capable of acting as the ligand for the transition metal complex.  
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.  In response to the amendment, the rejections under pre-AIA  35 U.S.C. 112 first and second paragraphs have been modified to point out new issues, the obviousness rejections using reference combinations with Esser or Kamonsawas as the primary reference have been withdrawn, new reference combinations using newly cited and applied primary references have been applied to selected claims and the remaining previous obviousness rejections have been either maintained or modified.  The arguments are moot with respect to the new issues in the rejections under pre-AIA  35 U.S.C. 112 first and second paragraphs and the new obviousness rejections.  
With respect to the rejections under pre-AIA  35 U.S.C. 112 first and second paragraphs, the amendments created new issues with respect to at least the clarity of the claims and appear to cover subject matter not sufficiently described in the originally filed specification.  
With respect to the art rejections, all claims are currently rejected.  As explained above, the instant claim scope has been treated such that the “electron rich moiety” includes carbon-carbon multiple bonds such as carbon-carbon multiple bonds in carbon nanotubes which are capable of acting as the ligand for the transition metal complex.  The newly cited and applied Yim paper looked at the interaction of nitrogen dioxide with carbon nanotubes and determined that the interaction was significantly similar to the interaction between nitrogen dioxide and 
 With respect to the obviousness-type double-patenting rejection, the “electron rich moiety” is considered to include the carbon-carbon multiple bond of the patented claims including carbon-carbon multiple bonds in carbon nanotubes which are capable of acting as the ligand for the transition metal complex.  Thus the arguments are not persuasive relative to the current rejections.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to interactions between transition metal complexes and carbon-carbon multiple bones, interactions between carbon nanotube and polymers and electrical property sensing carbon nanotube device structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 1797